Citation Nr: 1757393	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-12 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right hip injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 24, 1959 to June 3, 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  However, jurisdiction of the case was transferred to Huntington, West Virginia.

After this claim was reopened by the Board, it was remanded in September 2017 for additional development.

The Veteran submitted additional evidence in November 2017, and he has waived RO consideration of this evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's right hip disability is not shown by the probative evidence to have originated during his military service or for many years after the conclusion of his service or to otherwise be related or attributable to his service.


CONCLUSION OF LAW

The Veteran's right hip disability was not incurred in or caused by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons fully discussed below, the claim for entitlement to service connection for a right hip injury is denied.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (2009); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  

(1) Current Disability

The medical records of evidence show that the Veteran was diagnosed with end-stage osteoarthritis of the right hip, status post right total hip arthroplasty, in April 2012.  See, e.g., September 2017 examination report.  He had a right hip replacement in April 2012.  Therefore, the current disability requirement is met.

(2) In-service Injury

The second element is also met.  The Veteran reports that his right hip disability stems from his active duty service as a paratrooper.  See, e.g., October 2013 Notice of Disagreement.  Specifically, he contends that during his active duty service, he made over 30 jumps as a paratrooper, and that these multiple jumps caused his current right hip condition.  See November 2017 Veteran Statement.  While the number of jumps he made in service as a paratrooper is not documented in his service records, the Veteran's DD Form 214 shows that the Veteran received a Parachutist Badge; therefore, it is highly probable that he made these many jumps while in service.  As such, the Board finds the Veteran's statements are corroborated.   

(3) Nexus

Unfortunately, even though more than one theory of entitlement was considered, the Board finds that the third element of service connection, the nexus, is not met.  For the following reasons, there is no nexus based on either a presumptive or direct basis.  

      i)	Presumptive Service Connection

As an initial matter, osteoarthritis of the right hip is a condition that is considered chronic, and therefore, will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, since osteoarthritis of the right hip is a chronic condition according to § 3.309(a), service connection may be established alternatively under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms associated with it ever since.  Walker v. Shinseki, 708 F.3d 1331 (2013).  

Here, the Veteran's service records lack objective medical evidence to confirm diagnosis or treatment for any right hip injury or condition, or any documentation of right hip pain, either during military service or within one year after service.  In fact, there is no documentation of any right hip condition or complaint thereof until more than forty-five years after the Veteran left service.  See, e.g., September 2017 examination report.  In other words, there is no indication that the Veteran had any right hip condition during service or eleven months after he left service.  See also Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, even though the Veteran is competent to report that he has been experiencing hip pain every day since he made those jumps while in service (which, in this case, the Veteran did not report as such), he is nevertheless not competent to medically attribute his osteoarthritis of the right hip to his multiple in-service parachute jumps, as such an etiology determination requires medical expertise, which the record shows he does not have.  Thus chronicity and continuity of the osteoarthritis of the right hip since service is not established.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  See King v. Shinseki, 700 F.3d 1339, 1345 (2012).

In sum, comprehensive review of the record shows that the Veteran's osteoarthritis of the right hip did not manifest during or within the year after his separation from service; furthermore, the evidence of record does not establish any continuous symptomatology associated with the Veteran's current right hip disability.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

      ii)	Direct Service Connection

The Veteran is not entitled to service connection for his right hip disability on a direct basis either because there is no competent evidence that the Veteran's right hip disability is related to his service.

In September 2017, the Board remanded the claim for a new medical etiology opinion for the Veteran's right hip disability, as the Board had found the August 2013 VA negative etiology opinion of record inadequate.  See September 2017 Board remand.

The new VA etiology opinion was subsequently accomplished in October 2017.  The Board finds persuasive this October 2017 VA medical etiology opinion from Dr. L. T.-C., who opined that the Veteran's right hip disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  See October 2017 VA opinion.  

In opining so, Dr. L. T.-C. properly considered the Veteran's lay contention that he believes he injured his right hip while jumping as a paratrooper in service.  See id.  Dr. L. T.-C. also specifically considered the Veteran's service records, post-service treatment records, and current medical literature, which he also cited to in his opinion.  See id.  Dr. L. T.-C. found particularly notable in the current medical literature that "[e]tiologically, age is a major risk factor for the breakdown of cartilage and bones within a joint that leads to damage to the collagen-proteoglycan matrix," and as to the Veteran's specific case, that the Veteran's right hip disability was in his opinion conservative to have stemmed from making parachute jumps over forty-five years ago and is at least as likely as not related to a normal and natural aging process.  Id.; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the opinion to be sufficient and entitled to probative weight.  

There are also no competent private or VA medical records on file that provide contrary findings to this October 2017 VA negative etiology opinion.  The Board acknowledges the June 2012 private medical record on file, in which the examiner Dr. M.C. stated:

I believe that the [Veteran's 2012] need for the total hip arthroplasty may have been related to his previous work in the military as paratrooper in the 82nd airborne division.  The vigorous nature of this job description may have contributed to the extensive osteoarthritis encountered in [the Veteran's] right hip.  

Dr. M.C., June 2012 (emphasis added).  

However, the general standard of proof in Veteran's benefits cases is "at least as likely or not," not what Dr. M.C. provided, when he stated - "may have been related," as it cannot be determined if this equates to a 50% probability or more.  See Wise v. Shinseki, 26 Vet. App. 517, 530-31 (2014).  Essentially, this opinion is speculative.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (holding that a medical opinion stating that the "veteran's death may or may not have been averted" is speculative (emphasis omitted)).  Therefore, the Board finds this medical record, to the extent that it may be considered an etiology opinion, inadequate, and therefore, entitled to minimal probative weight.  

Additionally, there are no private or VA medical records on file that provide any findings that conflict with the October 2017 VA negative etiology opinion.  Based on the objective medical evidence of record, the Veteran was not diagnosed with osteoarthritis by x-ray until 2012 in the right hip - more than forty-five years after he left service.  See, e.g., September 2017 VA examination.  

Finally, the Board acknowledges that the Veteran contends that his right hip disability was incurred in or caused by his service; however, the record does not demonstrate that the Veteran has special training in or acquired any medical expertise.  While lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the Board finds the specific issue here (i.e., the etiology of the right hip osteoarthritis) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, the Veteran's lay statements, to the extent that they pertain to the potential etiology of his right hip disability, are entitled to minimal probative weight.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony in general is not competent to prove that which would require specialized knowledge or training).  

Thus, as the negative VA opinion carries more probative weight, the preponderance of the evidence weighs against a finding that the Veteran's right hip disability is related to his service.  As such, service connection is denied on a direct basis.  

Conclusion

Based on the above, the Board finds that service connection for right hip disability is not warranted on either a presumptive or direct basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

Entitlement to service connection for a right hip injury is denied.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


